 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     DEREK KIRK,                                     )   Case No.: 3:17-cv-00334-RCJ-CLB
                                                                   3:17-CV-00334-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 74)
                                                     )
13
     NEVADA DEPARTMENT OF                            )
                                                     )
14   CORRECTIONS, et al.,                            )
                                                     )
15                            Defendants.            )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18

19   Carla L. Baldwin, (ECF No. 74 1) entered on April 15, 2021, recommending that the Court grant

20   Defendants’ Motion for Summary Judgment (ECF No. 70). No objection to the Report and
21
     Recommendation has been filled.
22
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
23
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24

25   of Nevada.

26

27

28          1   Refers to Court’s docket number.



                                                          1
 1          The Court has considered the pleadings and memoranda of the parties and other relevant
 2
     matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 3
            IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 4

 5
     Recommendation (ECF No. 74) is ADOPTED and ACCEPTED.

 6          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
 7   No. 70) is GRANTED.
 8
            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment accordingly
 9
     and close this case.
10

11          IT IS SO ORDERED.

12                                                  Dated this 10th day of May, 2021.
13

14

15                                                  ROBERT C. JONES
16                                                  United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28



                                                       2
